FILED
                            NOT FOR PUBLICATION                            OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HULEN T. HARRELL,                                No. 13-17379

               Plaintiff - Appellant,            D.C. No. 5:13-cv-01351-RMW

  v.
                                                 MEMORANDUM*
STATE OF CALIFORNIA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Hulen T. Harrell appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action for failure to comply with a court order to amend his

complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court did not abuse its discretion by dismissing Harrell’s action

without prejudice because Harrell failed to comply with the court’s order to amend

his complaint. See id. at 642-43 (discussing factors relevant to a dismissal for

failure to comply with a court order, and affirming dismissal where three out of

five factors supported it).

      We reject Harrell’s contentions that the district court improperly dismissed

his complaint and that the district court improperly denied his motion for recusal.

      Harrell’s motion to file a supplemental brief, set forth in his opening brief, is

denied as moot because the supplemental brief was filed on June 4, 2014.

      AFFIRMED.




                                           2                                    13-17379